IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40267
                         Summary Calendar
                        __________________


ODAN BEN BOWMAN,

                                     Plaintiff-Appellant,

versus

JAMES A. COLLINS, Director,
Texas Department of Criminal Justice,
Institutional Division, ET AL.,

                                     Defendants-Appellees.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:92-CV-334
                        - - - - - - - - - -

                         February 8, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Texas prisoner Odan Ben Bowman appeals the dismissal of his

civil rights action against several prison employees.    Bowman

contends that the district court erred by denying his proposed

witness lists; holding him to the standards applicable to

attorneys; dismissing his claims against defendants Jackson,

Arnold and Hall for failing to serve them; denying his motion for



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40267
                               -2-

appointment of counsel; dismissing his claims surrounding the use



of force by defendant Fortner, the medical care he received

following that use of force, and his claims that guards forced

him to shave and that defendant Green punished him despite a

clipper-shave pass Bowman believed permitted him to avoid

shaving; and by imposing a $60 partial filing fee on him.

     We have reviewed the record and the briefs of the parties

and we find no reversible error.   We therefore affirm for

essentially the reasons given by the district court.

     AFFIRMED.